Citation Nr: 9915162	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-30 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for a back disability, 
claimed as secondary to service-connected herpes simplex 
of the right hand.

2. Entitlement to service connection for a left arm 
disability, claimed as secondary to service-connected 
herpes simplex of the right hand.


REPRESENTATION

Appellant represented by:	John J. Borsos, Attorney At 
Law


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from April 1963 to October 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1993 rating decision from the Salt Lake 
City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for back and 
left arm injuries, secondary to service-connected herpes 
simplex of the right hand.  

In February 1998, the Board remanded the veteran's claims for 
service connection for back and left arm injuries for further 
development to include obtaining medical treatment records, 
worker's compensation records, and a VA examination.  


FINDINGS OF FACT

1. All relevant and obtainable evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2. During acute exacerbation, the veteran's service-connected 
herpes simplex of the right hand results in severe 
impairment of the veteran's right hand.

3. Both the September 23, and October 2, 1992, injuries 
occurred during an acute exacerbation of herpes simplex of 
the right hand.

4. The veteran is right handed.

5. The veteran's back and left arm injuries in September and 
October 1992 were a direct result of the severe impairment 
of the veteran's right hand due to service-connected 
herpes simplex.  


CONCLUSIONS OF LAW

1. The veteran's back disability is proximately due to or the 
result of his service-connected herpes simplex of the 
right hand.  38 U.S.C.A. §§  1110, 5107(b) (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1998).

2. The veteran's left arm disability is proximately due to or 
the result of his service-connected herpes simplex of the 
right hand.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records in January 1965 
reported complaints of recurrent pain in the lumbosacral 
region following an auto accident.  Physical examination 
showed tenderness in the right paralumbar area with some 
limitation of motion of flexion.  An impression of 
lumbosacral right muscle strain was provided.  The veteran 
returned with complaints of recurrent right paralumbar 
pain in March 1965.  The examiner indicated a diagnosis of 
lumbosacral sprain.  The veteran's separation medical 
examination, dated in September 1966, indicated no 
abnormalities of the spine or lower extremities.  Medical 
examinations for reserve service in November 1970 and 
February 1973 also reported no abnormalities of the spine or 
lower extremities.  

By rating decision in June 1992, the RO granted service 
connection for herpes simplex of the right hand, with a 
noncompensable evaluation, effective July 15, 1991.  In a 
statement received in January 1993, the veteran reported that 
in September 1992, while climbing on 14 foot scaffolding, he 
attempted to reach up with his right hand, which was breaking 
out with blisters and very tender.  He indicated that, about 
2/3 of the way up, he lost his grip due to the pain and 
swelling of the right hand and fell approximately five feet 
before catching himself, which he stated pulled his arm and 
back.  

A VA medical center medical certificate, on the date of the 
accident in September 1992, indicated treatment for recurrent 
herpes simplex of the right hand.  The veteran returned in 
January 1993 with complaints of lower back pain since his 
fall in September 1992.  He stated that the symptoms were 
less, but continued without paresthesia or radiation.  The 
examiner indicated diagnoses of history of herpes simplex and 
chronic lower back pain. A VA MRI of the lumbar spine in 
March 1993 revealed mild disc bulges at L4-5 and L5-S1 
without thecal sac compression or nerve root canal stenosis.  
The examiner indicated assessments of lower back pain and 
sciatica.  The veteran began rehabilitation in April 1993 for 
his lower back pain, which, the therapist noted, was 
temporally related to the September 1992 fall.  

In April 1993, the veteran submitted a statement from a 
coworker, who witnessed the September 1992 accident.  The 
coworker stated that the veteran was standing on some 
scaffolding when he slipped and wrenched his back.  The 
coworker also noted that the veteran's right hand was swollen 
at the time.  The veteran submitted a second statement by the 
coworker in July 1993 to clarify the initial statement.  
The coworker stated that the veteran was half way up some 
scaffolding when he reached up with his right hand and lost 
his grip and fell.  The veteran told the coworker at that 
time that he had wrenched his back and pulled his left arm, 
and showed the coworker his swollen right hand.  

The veteran filed a claim with the Industrial Commission of 
Utah (hereinafter "the Commission) for an October 1992 
injury to his left arm.  The record does not contain a claim 
for the September 1992 back and arm injury.  The report of 
the Commission indicated that his left arm was injured when 
he reached through a machine and stepped on the foot control 
starting the machine rotation.  The report makes no mention 
of the veteran's right hand condition as a precipitating 
cause to the veteran's injury.  

The veteran's left elbow injury was treated by D.A.C., M.D., 
and R.W.J., M.D. from October 1992 to May 1994.  In October 
1992, Dr. R.W.J. noted decreased strength and range of motion 
with complaints of pain, popping, and weakness.  Dr. R.W.J. 
referred the veteran to Dr. D.A.C. for further treatment and 
continued to follow his recovery from surgery.  Arthroscopic 
surgery was performed in December 1993 and April 1994, with 
post-operative diagnoses of degenerative arthritis and 
synovitis.  

The record also contains clinical records from R.W.J., M.D., 
dated from October 1992 to September 1993 for treatment of 
the veteran's left arm injury.  In October 1992, Dr. R.W.J. 
noted decreased strength and range of motion with complaints 
of pain, popping, and weakness.  Dr. R.W.J. referred the 
veteran to Dr. D.A.C. for further treatment and continued to 
follow his recovery from surgery.  In September 1993, Dr. 
R.W.J. reported that the veteran experienced locking or 
subluxation of his elbow and continued to have pain and 
popping in the left elbow.  

At a hearing before an RO hearing officer in February 1994, 
the veteran testified that he had been seen four or five 
times for his lower back pain and a "lower block" had been 
performed.  Transcript, pp. 4-5 (Feb. 1994).  He indicated 
that he never went more than three months without an outbreak 
on his right hand and each outbreak lasted approximately 
three weeks, with the worst part for the first week and a 
half until the blisters burst.  Transcript, pp. 5-6 (Feb. 
1994).  He stated that during an outbreak his whole body 
aches and his right arm is very tender and uncomfortable.  
Transcript, p. 7 (Feb. 1994).  The veteran testified that at 
the time of the accident, he was in the small lesion 
beginning stage of an outbreak.  The lesions had not formed 
blisters, but the veteran's arm and palm were swollen, 
tender, and weak, and he was using his left arm because he 
could not grip with his right hand.  Transcript, pp. 8-9 
(Feb. 1994). 

The veteran testified that he was climbing using his left arm 
to hold himself and his tools and using his right arm, 
instead of his hand, to steady himself, when he fell.  He 
stated that he caught himself with his left arm, 
approximately four steps from the bottom, and wrenched his 
arm and back.  Transcript, pp. 9-10 (Feb. 1994).  The veteran 
testified that nine days after the first accident, he was 
involved in a second industrial accident, which permanently 
damaged his left arm.  Transcript, p. 10 (Feb. 1994).  He 
indicated that on that day his right hand had progressed into 
a full outbreak and he was favoring it.  He stated that had 
he been able to use his right hand, the injury would not have 
occurred, as he would have reached around the spokes that 
injured his left arm.  Transcript, pp. 10-11 (Feb. 1994).  
The veteran indicated that since this injury occurred only 
nine days after the initial injury, he did not know what the 
extent of injuries to his left arm was, prior to the second 
accident.  Transcript, p. 10 (Feb. 1994).

At the February 1994 hearing, the veteran submitted a 
statement, which indicated that in September 1992 he was 
working on scaffolding and his right hand was broken out and 
very tender.  He stated that he was putting his right arm 
through the rungs to pull himself up because his right hand 
was too tender.  Approximately half way up, his right arm 
slipped and he fell backwards.  The veteran reported that he 
dropped the tools he was carrying in his left hand and caught 
himself, wrenching his back and left arm.  The veteran stated 
that, approximately a week later, he reached through the jaws 
of a "turning jig," hitting the remote control and bending 
his left arm backwards.  He indicated that he was treated at 
the hospital for this injury and had surgery in December 
1992.  He reported that this injury has resulted in very 
limited range of motion of the left arm.  

By letter dated in June 1994, Dr. D.A.C. stated that the 
veteran had an injury to his posterior interosseous nerve, 
and elbow and wrist problems.  Dr. D.A.C. indicated that, due 
to the loss of motion of the elbow and wrist and injury to 
the nerve, the veteran suffered a 15 percent upper extremity 
permanent impairment.  

A VA general medical examination was conducted in December 
1994.  The veteran reported chronic lower back pain since 
September 1992 when he fell off some scaffolding.  He also 
reported an injury to his left elbow in October 1992 in an 
industrial accident.  Surgery was performed on the left 
elbow, but the veteran continued to experience pain and 
locking on a regular basis.  The examiner noted that the 
veteran's left elbow was painful to touch and had decreased 
range of motion on elbow extension.  The examiner reported 
that, on flexion, the veteran's elbow joint dislocates with 
subsequent popping back on extension.  Examination of the 
veteran's back revealed discomfort with palpation over the 
lumbosacral region.  The examiner indicated impressions of, 
inter alia, persistent left elbow discomfort and decreased 
function and intermittent chronic lower back pain.  

A VA examination was also conducted in December 1994.  The 
veteran reported that he injured his back when he fell from 
scaffolding in September 1992. Range of motion testing showed 
flexion of 70 degrees, extension of 15 degrees, lateral 
flexion of 15 degrees bilaterally, and rotation of 20 degrees 
bilaterally.  The examiner reported a diagnosis of recurrent 
lumbosacral strain with marked paravertebral muscle spasm and 
no true evidence of radiculopathy with limitation of motion 
of the lumbar spine and moderate to severe symptomatology.  
The veteran also reported injuring his left elbow in an 
industrial accident in October 1992.  He suffered 
hyperextension of the elbow and crushing of the left forearm 
and had three surgical procedures following this injury.  
Range of motion testing showed extension of the elbow to 180 
degrees, flexion to 145 degrees, supination and pronation of 
the forearm of 180 degrees in both directions.  The examiner 
indicated marked limitation of strength in the left hand and 
noted that the veteran was right handed.  X-ray examination 
of the left elbow revealed no bone, joint or soft tissue 
abnormality.  The examiner reported a diagnosis of 
degenerative joint disease of the left elbow with not 
limitation of motion and moderate to severe symptomatology 
intermittently.  

A VA examination was conducted in July 1997.  The examiner 
noted the veteran's 1992 injury to his left arm and elbow and 
stated that currently the veteran had persistent weakness in 
the left hand and left forearm with chronic pain in the left 
elbow.  The examiner also noted that the veteran had 
difficulty picking up objects and manipulating them with his 
left hand, and primarily used his right hand.  The examiner 
reported that the veteran sustained a fall from scaffolding 
in September 1992, resulting in an injury to his low back.  
The veteran stated that he could not walk more than two 
blocks without resting due to the onset of lower back pain 
and prolonged sitting aggravated the pain.  

The examiner stated that the veteran had approximately a 50 
percent loss of strength in flexion and extension of the left 
forearm and approximately a 25 percent loss of hand grip-
strength on the left.  Range of motion testing of the left 
elbow was adequate to 145 degrees and flexion to 0 degrees, 
with pronation of 80 degrees and supination of 85 degrees.  
The examiner stated that pronation produces rather severe 
pain in the entire left elbow.  

The examiner noted moderate tenderness to palpation over the 
paravertebral areas from L2-5.  Forward flexion was reduced 
to 80 degrees, beyond which produced severe lower lumbar pain 
and moderate paravertebral spasm from L2-5.  Backward 
extension of 15 degrees, lateral flexion of 30 degrees on the 
left and 20 degrees on the right produced the same pain and 
moderate spasm.  Rotation of 35 degrees was painless without 
any palpable spasm.  The examiner provided diagnoses, in 
pertinent part, of the following:  1) Hyperextension injury 
of the left elbow with residual pain and residual weakness in 
the left forearm, wrist and fingers with approximately 50 
percent loss in the forearm and 20 to 30 percent loss of 
strength at the wrist and fingers; 2) Post relief of the left 
anterior brachial cutaneous (radial nerve of the left upper 
forearm) with residual paresthesia of the thenar eminence, 
thumb and index finger and lateral half of the middle finger; 
and 3) Recurrent lumbar strain, symptomatic with previous MRI 
indication of bulging at the disks of L4-5 with reduced range 
of motion, radiculopathy down the left leg to the knee and 
with intact sensory perception over the buttocks and each 
lower extremity.  

At a hearing before the undersigned in August 1997, the 
veteran testified that, on September 23 or 27, 1992, he was 
involved in an on-the-job injury while attempting to climb 
scaffolding during an outbreak of blisters on his right hand.  
He stated that he was carrying his tools in his left hand and 
using the inside of his right arm to balance on the 
scaffolding, since his right hand was painful.  He reported 
that his foot may have slipped, but he had no grip with his 
right hand and he fell.  Transcript, pp. 5-6 (Aug. 1997).  
The veteran stated that, had he had full grip strength in his 
right hand, he would not have fallen.  Transcript, p. 13 
(Aug. 1997).  The veteran indicated that he caught himself 
with his left arm before hitting the ground, but wrenched his 
back.  Transcript, p. 6 (Aug. 1997).  The veteran testified 
that he went for treatment at the VA on the same day and was 
treated for his right hand condition, but he stated that he 
also reported the back injury.  Transcript, p. 6 (Aug. 1997).  
He reported that a coworker witnessed his accident and the 
coworker's duties at the time were to watch the veteran's 
actions as a precautionary measure.  Transcript, pp. 12-13 
(Aug. 1997).  

The veteran stated that nine days after the first accident, 
on October 2, 1992, he injured his left arm in another on-
the-job incident.  At that time, his right hand was very 
painful and "really into the blistering stage."  The 
veteran testified that normally he would have reached around 
the machinery for the controls and his tools with his right 
hand, but instead he bent down with his left hand and reached 
through the machinery and his left arm was wrenched.  
Transcript, pp. 6-7 (Aug. 1997).  The veteran stated that he 
would have used his right hand and would not have reached 
through the machinery, were it not for the pain and loss of 
grip in his right hand.  Transcript, pp. 9-10 (Aug. 1997).  
He was treated at the hospital for hyperextension and after 
the soft cast was removed he began to experience popping in 
the left elbow joint.  Transcript, p. 8 (Aug. 1997).  The 
veteran testified that he was right handed.  Transcript, p. 
10 (Aug. 1997).  

The veteran indicated that when his right hand was "full-
blown", it was completely swollen and painful and his arm 
was also swollen.  He stated that he had bad flu-like 
symptoms as well.  Transcript, p. 11 (Aug. 1997).  He 
reported that the period between his flare-ups averaged about 
three and a half months, and each episode lasted 
approximately 21 days.  

In February 1998, the Board remanded the veteran's claims for 
service connection for back and left arm injuries for further 
development to include obtaining medical treatment records, 
worker's compensation records, and a VA examination.  By 
letter dated in March 1998, the RO requested that the veteran 
obtain any accident reports pertaining to his September 1992 
injury from his former employer and submit any additional 
Commission documents in connection with either the September 
or October 1992 injuries.  In a statement received in March 
1998, the veteran indicated that no additional records were 
available.  

A VA examination for joints was conducted in April 1998.  The 
examiner noted that the veteran had recurrent acute herpes 
simplex of the right hand, during acute exacerbation of which 
the functional use of the veteran's right hand was severely 
impaired.  The examiner indicated that the extent of the 
veteran's injuries to his back and left arm were adequately 
described in the VA examination in July 1997.  The examiner 
stated that the veteran was suffering an acute exacerbation 
of the right hand condition at the time of the 1992 injury to 
the left arm, and the awkward movements involved using the 
left arm contributed to the accident.  The examiner also 
noted that the veteran injured his low back in a fall during 
an acute exacerbation of the right hand herpes.  In summary, 
the VA physician stated that each injury occurred during an 
acute exacerbation of the herpes of the right hand an thereby 
each injury was caused as a direct relationship to the severe 
limitation of use of the right hand at the time of each 
injury. 


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Service connection may be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court") has held that compensation can be awarded for 
a nonservice-connected disability that is aggravated by a 
service-connected disability for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation, even if the service-connected disability is not 
the proximate cause of the nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Although not specifically claimed by the veteran, the Board 
here addresses the issue of direct service connection for 
both the left arm and back disabilities.  The veteran has 
submitted evidence of a present left arm disability as 
described by the VA examiners in July 1997 and December 1994.  
However, there is no competent evidence of an inservice left 
arm injury or a direct nexus between any incident of service 
and his present left arm condition.  As to the claim for 
service connection for a back disability, the record contains 
diagnoses of a present lower back disability, as described by 
the VA examiners in July 1997 and December 1994.  The record 
also contains service medical records of a back injury during 
service in January 1965.  However, the medical evidence of 
record shows that this back injury was acute and transitory 
and had resolved by service separation.  In addition, there 
is no competent medical evidence of a direct nexus between 
the veteran's current back injury and any incident of 
service, including the back injury noted in the service 
medical records.  

In the instant case, as stated above the veteran has 
submitted evidence of both a left arm and a back disability.  
The VA examiner in July 1997 provided diagnoses of a 
hyperextension injury with residual pain, weakness and loss 
of strength in the left arm and recurrent lumbar strain with 
reduced range of motion and radiculopathy.  The VA examiner 
in December 1994 indicated diagnoses of degenerative joint 
disease of the left elbow and recurrent lumbosacral strain 
with muscle spasm and limitation of motion.  The veteran 
stated in his testimony at both hearings and in written 
statements that both injuries were sustained on-the-job as a 
result of favoring his right hand due to an outbreak of 
service-connected herpes simplex of the right hand.  The 
veteran indicated that during an outbreak his right hand 
would become swollen and painful and would lose grip 
strength.  Finally, the record contains competent medical 
evidence of a nexus between the veteran's service-connected 
disability and his on-the-job injuries.  The VA examiner in 
April 1998 indicated that each injury occurred during an 
acute exacerbation of the herpes of the right hand and had a 
direct relationship to the severe limitation of use of the 
right hand at the time of injury.  

Based on the opinions of the VA examiners and the statements 
of the veteran, the Board finds that the veteran's claims for 
service connection for low back and left arm disabilities are 
well grounded.  38 U.S.C.A. §5107(a) (West 1991).  The VA has 
a duty to assist the veteran in the development of all facts 
pertinent to her claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1998).  The claims folder contains all available 
service medical records and the RO has requested and received 
the available reports of VA medical examinations.  The RO 
requested that the veteran submit any further documentation 
of worker's compensation claims and medical treatment records 
for both the September and October 1992 injury.  The veteran 
indicated that no further records were available.  It appears 
that all necessary development has been completed, and the VA 
has satisfied its duty to assist the veteran under these 
circumstances.  38 U.S.C.A. § 5107(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When, after consideration 
of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1998).

The determinative issue in both of the veteran's claims is 
whether his on-the-job injuries were proximately due to or 
the result of the outbreak of his service-connected herpes 
simplex of the right hand.  The veteran testified that he is 
right handed.  He reported that, in September 1992, he 
injured his back in a fall from scaffolding due to his 
inability to grip the scaffolding with his right hand.  
The statements of his coworker support this sequence of 
events.  The coworker provided a detailed description of the 
veteran's fall, and the veteran testified that it was 
reasonable for the coworker to be paying close attention to 
his actions at that time, as that was part of the coworker's 
duties.  

The veteran was treated on the same day as the September 1992 
accident for a recurrence of his right hand condition.  
Although this treatment record made no note of any complaints 
of back pain, a treatment record in January 1993, three 
months after the initial injury, noted that the veteran had 
lower back pain since his fall in September 1992.  The record 
also contains rehabilitation notes for treatment of a back 
injury, which was temporally related to a fall in September 
1992.  There is no medical evidence in the record, which 
suggests any other cause for the veteran's back condition.  
The veteran's injuries from the October 1992 accident are 
recorded in the reports of the Commission and the treatment 
records of Drs. R.N.J. and D.A.C.  

The VA examiner in April 1998 stated that the veteran 
suffered severe impairment of functional use of his right 
hand during outbreaks of herpes simplex and his symptoms 
included erythema, pain, swelling, and vesiculation.  The 
veteran stated that due to these symptoms he was unable to 
grip the scaffolding, resulting in the September 1992 fall, 
and he used his left arm instead of his right, causing the 
October 1992 injury.  Based on the medical finding and the 
veteran's description of events leading to his back and left 
arm injuries, the examiner concluded that the veteran's 
injuries were caused as a direct relationship to the severe 
limitation of use of the right hand at the time of the 
injury.  There is no evidence, medical or lay, to contradict 
the conclusion of the VA examiner.  Although the finding is 
not strictly a medical one, the preponderance of the evidence 
supports the conclusions of the VA examiner.  

The evidence clearly establishes that the veteran was 
suffering an outbreak at the time of both injuries.  The 
medical evidence and the veteran's statements also show that 
during outbreaks the veteran suffered severe impairment of 
functional use of his right hand.  The veteran's statement of 
events leading to his injuries is credible and supported, at 
least in one instance, by the statement of a bystander.  The 
Board finds that the preponderance of the evidence is not 
against the veteran's claims for service connection, and they 
are, therefore, granted.  


ORDER

Service connection for residuals of a back injury is granted.

Service connection for residuals of a left arm injury is 
granted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

